Citation Nr: 0309492	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to November 
1973 and from October 1975 to September 1978.  He also had 
Army National Guard duty in July 1975, and subsequently.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claim.  

The veteran was scheduled for a video conference hearing 
before a Veterans' Law Judge in March 2003.  He failed to 
report for the scheduled hearing, and his request for a 
personal hearing is considered withdrawn.  


REMAND

Service medical records disclose that in June 1978 the 
veteran injured his right ankle while running.  An x-ray of 
the right ankle was normal.  The assessment was strain.  
Thereafter, the veteran was on active duty for training in 
March 1990.  On March 12, 1990, he jumped off a truck and 
injured his right ankle.  Pertinent diagnoses included first 
degree right ankle sprain.  X-rays showed possible avulsion 
fracture of the distal fibula.  On March 21, 1990, the 
veteran saw Richard V. Cronk, M.D. for the right ankle 
injury.  The diagnosis was mild anterolateral and 
posterolateral ligamentous partial tears of the right ankle. 

In view of the foregoing, the veteran should be afforded a VA 
examination in order to determine whether he has a current 
right ankle disorder which is related to his active service.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran has also reported receiving treatment for his 
right ankle at the VA Medical Center (VAMC) in Portland, 
Oregon, and from a doctor in Mexico.  On remand, the RO 
should make arrangements to obtain these records.  See 
38 U.S.C.A. § 5103A(b) and (c) (West 2002).  

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for a 
right ankle disorder from 1978 to present, 
including, but not limited to, the doctor he 
referenced in Mexico.  Obtain records from each 
health care provider the veteran identifies.
2.  Regardless of the veteran's response, make 
arrangements to obtain his complete treatment 
records for a right ankle disorder from the VAMC 
in Portland, Oregon, dated from 1990 to present. 
3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been associated 
with the claims folder, make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an orthopedic examination.  Send the 
claims folder to the examiner for review.  Ask the 
examiner to state in the report if the claims 
folder was reviewed.  A complete history of the 
claimed disorder should be obtained from the 
veteran.  All necessary tests, including x-rays if 
indicated, should be conducted and all clinical 
findings reported in detail.  
The examiner is requested to provide an opinion as 
to the diagnosis, date of onset, and etiology of 
any right ankle disorder found to be present.  The 
examiner should state whether it is at least as 
likely as not that any currently diagnosed right 
ankle disorder had its onset during active service 
or is related to any in-service disease or injury.  
In providing this opinion, the examiner should 
specifically review the service medical records 
showing right ankle injuries in June 1978 and 
March 1990.  
The examiner must provide a comprehensive report 
including complete rationales for all conclusions 
reached.
4.  The veteran must be given adequate notice of 
the requested examination and he is hereby advised 
that failure to cooperate or to report for any 
scheduled examination without good cause could 
result in an adverse decision.  If the veteran 
fails to report for the examination or fails to 
cooperate in any way, this fact should be 
documented in the claims folder and his claim 
should be adjudicated with consideration of 
38 C.F.R. § 3.655.  A copy of all notifications 
must be associated with the claims folder.

5.  Thereafter, review the claims folder and 
ensure that all of the foregoing development have 
been conducted and completed in full.  Specific 
attention is directed to the examination report.  
Ensure that the medical report is complete and in 
full compliance with the above directives.  If the 
report is deficient in any manner or fails to 
provide the specific opinion requested, it must be 
returned to the examiner for correction.  
38 C.F.R. § 4.2 (2002); see also Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Review the claims file and ensure that no 
other notification or development action, in 
addition to those directed above, is required by 
the Veterans Claims Assistance Act of 2000 (VCAA).  
If further action is required, the RO should 
undertake it before further adjudication of the 
claim.

7.  Readjudicate the veteran's claim on appeal, 
with application of all appropriate laws and 
regulations and consideration of any additional 
information obtained as a result of this remand.  
If the decision with respect to the claim on 
appeal remains adverse to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case and afforded a reasonable 
period of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



